Atkinson, J.
1. To allow counsel to ask a witness leading questions being a matter resting in the sound discretion of the court, and there being no abuse of discretion in this case, no reason for the grant of a new trial on that ground appears. See, in this connection, City of Rome v. Stewart, 116 Ga. 740; Doster v. State, 93 Ga. 43.
2. An assignment of error in these words: “Because the court erred in confining the word ‘aggression’ to an assault, either upon the part of the prosecutor or defendant, and taking no account of abusive words or opprobrious epithets,” is fatally defective in not setting forth the language of the charge wherein the word aggression was used, and can not be considered by this court. See Langley v. State, ante, 100.
3. One of the grounds of the motion for new trial complains that “the court erred, after the jury had recommended the defendant to meroy, *580in sentencing him to three years in the penitentiary.” This objection goes only to the judgment of the court, and does not extend to the verdict which the motion for new trial seeks to set aside. It is not a proper ground of a motion for new trial, and will not be considered. See Mayson v. State, 124 Ga. 789; Burgamy v. State, 114 Ga. 852; Thomas v. Clarkson, 125 Ga. 73 (7), and cit.
Argued October 17,
Decided November 8, 1906.
Indictment for assault with intent to murder. Before Judge Cann. Chatham superior court. August 11, 1906.
Thomas S. Morgan, Jr., for plaintiff in error.
W. W. Osborne, solicitor-general, contra.
4. There are numerous other exceptions taken to the rulings of the court, but no error appears, sufficient to authorize a reversal of the judgment refusing a new trial. The evidence supports the verdict, and the judgment will be affirmed.

.Judgment affirmed.


All the Justices concur.